Appellant was convicted of felony theft, and awarded a term of five years in the penitentiary, and upon proper application his sentence was suspended, from which sentence he attempts to appeal.
Prior to the 47th Legislature this court consistently held that no appeal would lie from a suspended sentence until the same was revoked. See recent case of Lamkin v. State,  136 S.W.2d 225, and authorities there cited. However in 1941 the 47th Legislature amended Art. 779, C. C. P. and obliterated the right of appeal from a suspended sentence at any time, which act was within the power of the Legislature to so provide. See Millican v. State, 167 S.W.2d 188.
This appeal is therefore dismissed. *Page 94